Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicants arguments and amendments, filed on 6/21/21, have overcome all of the previously relied upon claim objections, 112(b) and 112(d) rejections, and the prior art rejection to Fukumatsu et al. (US 2015/0115240).  Fukumatsu et al. does not teach or suggest compounds satisfying Applicants limitation regarding the proviso that when rings A and B are fused substituted or unsubstituted phenyl groups (as is the case with the compounds taught by Fukumatsu et al.) that two R4 groups are present and are fused to form an aromatic or heterocyclic group as required by originally filed claim 1.  The prior art rejection to Yun et al. (KR-1020150007476) has been modified in lieu of Applicants arguments and is still relied upon as an obviousness type reference in the rejection of claims 18, 19, and newly added claims 22 and 23, as described below.  This Office action is non-final since the Yun et al. rejection has been modified without being necessitated by Applicants amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 18, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (KR-1020150007476).  This reference was inadvertently referred to as being cited by Applicants on an information disclosure statement.  However, this reference was not cited on any information disclosure statement.  As such, this reference is cited on the attached PTO-892 form and a copy of both the reference and a machine translation of the reference are included with this Office action.
Yun et al. teaches an organic electroluminescent device comprising an anode, a cathode, a light emitting auxiliary layer (a light emitting assist layer) which is comprised of a compound satisfying general formula 1 (with compounds 1-1 through 1-95 being explicitly taught) and a light emitting layer comprising a compound satisfying one of general formulae (2) through (6).  Most, if not all, of the compounds 1-1 through 1-95, which are employed in the light emitting auxiliary layer, satisfy all of the limitations of formula (1) of claim 18.  Additionally, Additionally, Yun et al. teaches compounds satisfying formula (3-20) of claim 19 may be employed in the emitting auxiliary layer, such as compounds 1-55, 1-56, 1-57, and 1-60.  Compound 1-55 as one example as applied to formulae (1) and (3-20) of claims 18 and 19 has the moiety –N(L1-Ar1)(L2-Ar2) equal to an unsubstituted carbazole group, variable L5 is an unsubstituted dibenzothiophene, variable L3 is a single bond, variable Ar4 is a dimethylcarbazole group, variable L4 is a p-phenylene group, and variable Ar4 is a phenyl group.  Additionally, compound 1-55 is exemplified as a light emitting auxiliary layer of an organic light emitting device (example 45).  While the device examples do not include an emission layer comprising a compound satisfying formula (2) of claim 18, the preparation of such a device comprising a compound of formula (2) would have been obvious to one having ordinary skill in the art given the overall teachings of Yun et al.  Specifically, Yun et al. teaches that compounds of general formulae (2) through (6) may be employed as a host material in an emission layer of an organic electroluminescent device.  Some of the explicitly taught compounds which satisfy general formula (2) of Yun et al. include compounds 2-18, 2-19 and 2-20.  All of these compounds satisfy the limitations of formula (2) of claim 18.  Compound 2-18, for example, as applied to 4 groups combining to form a fused phenyl group, variable i is equal to zero, variable j is equal to 1, variable X2 is equal to S, variable L6 is equal to a direct bond, and variable Ar5 is equal to a terpyridinyl group.  Given the overall teachings of Yun et al. the preparation of organic electroluminescent devices which satisfy all of the limitations of claim 18 and 19 would have been obvious to one having ordinary skill in the art.  The organic electroluminescent devices taught by Yun et al. are readily envisaged to be part of active matrix displays which require a thin film transistor which is a control part, thereby satisfying claims 22 and 23.

Allowable Subject Matter
Claims 1-17, 20 and 21 are allowed.  One related prior art reference as it pertains to claim 1 is Haketa et al. (US 2017/0353640).  Haketa et al. teaches and exemplifies an emission layer of an organic electroluminescent device having a first host, a second host, and a phosphorescent dopant material.  The first host is taught to include compounds which anticipate formula (2) of claim 1 (compound 11 is but one example).  The second host is exemplified to include one which is related to formula (I) of claim 1 but has two carbazole groups in the molecule where formula (1) can only have one (Ar1 and Ar2 OR Ar3 and Ar4 may be bonded to each other to form a ring).  Further, all of the second host materials taught by Haketa et al. have two carbazole moieties and do not have any nitrogen atoms which are not part of any rings.  Another related prior art reference as it pertains to claim 1 is Zeng et al.  Zeng et al. teaches host materials which satisfy all of the limitations of formula (2) of claim 1 (such as compounds E71 through E81).  However, the first host materials taught therein do not include any which satisfy formula (1) of claim 1.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 



/Robert S Loewe/Primary Examiner, Art Unit 1766